                 Case 20-12841-MFW                Doc 995-3         Filed 07/06/21          Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                   Debtors.                     (Jointly Administered)

                                                                Objection Deadline: July 13, 2021 at 4:00 p.m. (ET)
                                                                Hearing Date: August 3, 2021 at 10:30 a.m. (ET)

                                 NOTICE OF FINAL FEE APPLICATION

             PLEASE TAKE NOTICE that Greenberg Traurig, LLP (the “Applicant”) filed the

Combined Second Interim Application and Final Application of Greenberg Traurig, LLP, Counsel

to the Debtors, for Allowance of Compensation for Services Rendered and Reimbursement of

Expenses for the Period from November 9, 2020 through June 30, 2021 (the “Application”) with

the United States Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor,

Wilmington, Delaware 19801. The Applicant is requesting allowance of fees in the amount of

$2,352,911.50 and expenses in the amount of $15,930.54 for the period from November 9, 2020

through June 30, 2021.

             PLEASE TAKE FURTHER NOTICE that if you intend to respond or object to the relief

requested in the Application, you must file a copy of the response or objection to the Application

with the Court on, or prior to, July 13, 2021 at 4:00 p.m. (prevailing Eastern Time) and serve

such response or objection upon counsel for the above-captioned debtors and debtors in

possession, counsel to the prepetition and postpetition lenders and administrative and collateral


1
      The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
      of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
      federal tax identification numbers is not provided herein. A complete list of such information may be obtained on
      the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor
      entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL
      33442.


ACTIVE 58355704v5
             Case 20-12841-MFW        Doc 995-3      Filed 07/06/21    Page 2 of 2




agent, counsel to the Committee, the U.S. Trustee, and the Professional whose fees are being

objected to by 4:00 p.m. (prevailing Eastern Time) on July 13, 2021.

        PLEASE TAKE FURTHER NOTICE THAT A HEARING WILL BE HELD ON THE

APPLICATION ON AUGUST 3, 2021 AT 10:30 A.M. (PREVAILING EASTERN TIME)

BEFORE THE HONORABLE MARY F. WALRATH OF THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE.



        Dated: July 6, 2021                        Respectfully submitted,
        Wilmington, Delaware
                                                   GREENBERG TRAURIG, LLP

                                                   /s/ Dennis A. Meloro
                                                   Dennis A. Meloro (DE Bar No. 4435)
                                                   The Nemours Building
                                                   1007 North Orange Street, Suite 1200
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 661-7000
                                                   Email: melorod@gtlaw.com

                                                   - and –

                                                   Nancy A. Peterman (admitted pro hac vice)
                                                   Eric Howe (admitted pro hac vice)
                                                   Nicholas E. Ballen (admitted pro hac vice)
                                                   77 West Wacker Dr., Suite 3100
                                                   Chicago, Illinois 60601
                                                   Telephone: (312) 456-8400
                                                   Facsimile: (312) 456-8435
                                                   Email: petermann@gtlaw.com
                                                          howee@gtlaw.com
                                                          ballenn@gtlaw.com

                                                   Counsel for the Debtors and Debtors in
                                                   Possession




                                               2
ACTIVE 58355704v5
